 1   Victor Pippins
     California State Bar No. 251953
 2   Law Office of Victor Pippins
     225 Broadway Suite 2100
 3   San Diego, California 92101
 4   victor@pippinslaw.com
 5   Attorneys for Mr. Douglas
 6
                           UNITED STATES DISTRICT COURT
 7
                        SOUTHERN DISTRICT OF CALIFORNIA
 8
 9
     UNITED STATES OF AMERICA,                  CASE NO.: 18cr5557-L
10
                        Plaintiff,              Hon. M. James Lorenz
11                                              Date: January 14, 2019
           v.                                   Time: 10:00 a.m.
12
     MICHAEL HENRY DOUGLAS,
13                                              Notice Of Motions, Motions, And
                         Defendant.             Memorandum In Support Of Mr.
14                                              Douglas’ Motions To:
15                                                 1) Compel discovery;
                                                   2) Preserve evidence; and
16                                                 3) Obtain leave to file further motions
17
     TO: Adam Braverman, United States Attorney; and
18       Andrew Laio, Assistant United States Attorney:
19
20         Please take notice that on January 14, 2019 at 10:00 a.m.., or as soon thereafter
21   as counsel may be heard, Michael Douglas, through his counsel, Victor Pippins, will
22   ask this Court to enter an order granting the following motions.
23   ///
24   ///
25   ///
26
27   ///
28
 1                                        MOTIONS
 2         Michael Henry Douglas, through his attorney, Victor Pippins, pursuant to the
 3   United States Constitution, the Federal Rules of Criminal Procedure, and all other
 4   applicable statutes, case law and local rules, hereby moves this Court for an order:
 5
           (1)      Compelling Discovery;
 6         (2)      Preserving Evidence; and
           (3)      Granting Leave to File Further Motions.
 7
 8         These motions are based upon the instant motions and notice of motions, the
 9   attached memorandum of points and authorities, and all other materials that may come
10   to the Court’s attention at the time of the hearing on these motions.
11                                          Respectfully submitted,
12
      Dated: January 3, 2019
13                                          s/ Victor Pippins
                                            Victor Pippins
14                                          Attorney for Mr. Douglas
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2                                18cr5557-L
                 MOTION TO COMPEL, PRESERVE & FOR LEAVE TO FILE FURTHER MOTIONS
 1   Victor Pippins
     California State Bar No. 251953
 2   225 Broadway Suite 2100
     San Diego, California 92101-5030
 3
     victor@pippinslaw.com
 4
     Attorneys for Mr. Douglas
 5
 6
                            UNITED STATES DISTRICT COURT
 7
                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9
     UNITED STATES OF AMERICA,                     CASE NO.: 18cr5557-L
10
                          Plaintiff,               Memorandum Of Points and Authorities
11                                                 In Support Of Mr. Douglas’ Motions
            v.
12
     MICHAEL HENRY DOUGLAS,
13
                          Defendant.
14
15                                                I.
16                                       BACKGROUND
17          On November 9, 2018, a complaint was filed, charging Mr. Douglas with
18   violations of Title 18, United States Code 922(g)(1), 924(c)(1)(A), and two violations
19   of Title 21, United States Code, section 841(a)(1). He was arrested on November 28,
20   2018. He remains in custody. Mr. Douglas has pled not guilty to the charges. These
21   motions follow.
22                                               II.

23                          MOTION TO COMPEL DISCOVERY

24          Mr. Doulgas requests all discovery to which he is entitled under Federal Rule of
25   Criminal Procedure 16, the United States Constitution, common law, or any other rule
26   or statute. The request is not limited to items the Assistant United States Attorney is
27   aware of, but includes all discovery that is in the custody, control, care, or knowledge
28   of any “closely related investigative [or other] agencies.” United States v. Bryan, 868 F.2d
                                                  3                                  18cr5557-L
                 MOTION TO COMPEL, PRESERVE & FOR LEAVE TO FILE FURTHER MOTIONS
 1   1032 (9th Cir. 1989).
 2                                               III.
 3                           MOTION TO PRESERVE EVIDENCE
 4            Mr. Douglas requests the preservation of all physical evidence in this case. This
 5   includes any evidence that may be destroyed, lost, or otherwise put out of the
 6   possession, custody, or care of the government (or its private contractors) in this case.
 7   See United States v. Riley, 189 F.3d 802, 806-08 (9th Cir.1999). This request includes,
 8   but is not limited to: (1) the results of any fingerprint analysis; (2) Mr. Douglas’
 9   personal effects; (3) the agents’ rough notes; (4) any radio broadcast or other audio, as
10   well as any video, recording that depicts Mr. Douglas interacting with any federal or
11   state agents on the day of his arrest; (5) any evidence seized from Mr. Douglas or any
12   third party (i.e., material witnesses, co-defendants) in connection with this offense; (6)
13   any alleged contraband seized in this case, as well as the container in which it was
14   found.
15            It is requested that the prosecutor be ordered to question all the agencies,
16   private contractors, and individuals involved in the prosecution and investigation of
17   this case to determine if such evidence exists, and if it does exist, to inform those
18   parties to preserve any such evidence.
19                                               IV.
20                 MOTION FOR LEAVE TO FILE FURTHER MOTIONS
21            Mr. Douglas has received 44 discovery as of the filing of these motions, and
22   requests leave to file further motions after he receives and reviews additional discovery.
23   ///
24   ///
25   / / /
26
27
28   / / /
                                                  4                                 18cr5557-L
                 MOTION TO COMPEL, PRESERVE & FOR LEAVE TO FILE FURTHER MOTIONS
 1                                          V.
 2                                   CONCLUSION
 3        For the reasons stated, Mr. Douglas requests this Court grant his motions.
 4                                        Respectfully submitted,
 5
     Dated: January 3, 2019
 6                                        s/ Victor Pippins
                                          Victor Pippins
 7                                        Attorney for Mr. Douglas
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             5                               18cr5557-L
             MOTION TO COMPEL, PRESERVE & FOR LEAVE TO FILE FURTHER MOTIONS
 1                             CERTIFICATE OF SERVICE
 2         Counsel for the Defendant certifies that the foregoing pleading has been
 3   electronically served on the following parties by virtue of their registration with the
 4   CM/ECF system:
 5          Andrew Liao
            Assistant U.S. Attorney
 6
 7
 8                                          Respectfully submitted,
 9
10    Dated: January 3, 2019                s/ Victor Pippins
                                            Victor Pippins
11                                          Attorneys for Mr. Douglas
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                6                                18cr5557-L
              MOTION TO COMPEL, PRESERVE & FOR LEAVE TO FILE FURTHER MOTIONS
